DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Regarding Claim 4; “a threshold height” has been asserted without any relative basis as to denote if the threshold is a minimum or maximum and/or if critical for assembly into housing, critical relative to the number or type of sub components and/or electrical connectivity connection type to the main circuit board etc. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-4, 10, 12-13, and 16-17, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Refai-Ahmed 2012/0075807).
Regarding Claim(s) 1, 10; Refai-Ahmed discloses an apparatus (10 or 10”-as depicted by Fig.’s 1, 4 or 9), comprising: a main circuit board (60) comprising a top face and a bottom face opposite the top face (as depicted by Fig.’s 1 or Fig. 9--whereas 60 or 195 has a top and opposite bottom face), wherein the main circuit board defines an opening (aperture-70 or aperture(s) 180, 185—as depicted by fig.’s  1 or 9); a sub circuit board having a top face and a bottom face opposite the top face (as depicted by Fig. 1—whereas 20 comprises a top and bottom face; and is an interposer that constitutes a sub circuit board having internal wiring structures, wiring lines and/or conductor layers interconnected by vias and further connecting the components—as set forth by para. 0031) and anchored to the main circuit board at an edge region of the main circuit board surrounding the opening (as depicted by Fig.’s 1 or 9-10--whereas 20 anchors to 60 or 195 via interconnect/solder balls-65 and/or via electrical interconnects 210, 215, 220 at a plurality of portions surrounding the aperture-70 or aperture(s) 180, 185 to be disposed at atleast an edge defined by the aperture); and a plurality of sub components disposed on the top face and the bottom face of the sub circuit board (as depicted by Fig.’s 1 or 9 via components 15, 25, 30, 35 and/or 170, 175, 180 and 185 on disposed on top and bottom faces of 20—as set forth by para. 0023); wherein the plurality of sub components disposed on the bottom face of the sub circuit board extends outward toward the bottom face of the main circuit board through the opening (as set forth by para.’s 0026 and 0035—whereas chips 25, 30 and 35 may be completely positioned in the aperture).  Except, Refai-Ahmed does not explicitly disclose the sub components on the bottom face extends from the bottom face of the main circuit board.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the components as completely in the aperture and extending from the bottom face; wherein, as set forth by para. 0026 the height of the corresponding thermal management device 75 may be varied according to the height of the stack of components as well as the type and quantity of the thermal interface-100 applied so as to enhance thermal contact with more surfaces of the components in the stack.

Regarding Claim 2; Refai-Ahmed discloses the apparatus in claim 1, except, explicitly wherein a young's modulus of the sub circuit board is less than a young's modulus of the main circuit board.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the material(s) of the respective circuit boards and layers thereof so as employ a lesser young’s modulus for the sub circuit board to reduce bending of the main circuit board and prevent damage to electrical interconnections thereof for enhance reliability, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Regarding Claim 3; Refai-Ahmed discloses the apparatus in claim 1, wherein a thickness of the main circuit board is greater than a thickness of the sub circuit board (as depicted by Fig.’s 1, 4, or 9).  
Regarding Claims 4, 17; Refai-Ahmed discloses the apparatus in claims 1 or 10, suggests housing enclosing the main circuit board and the sub circuit board; wherein the sub circuit board is disposed in a portion of the housing having a height greater than a threshold height (wherein—para. 0026 suggests 10 including the sub circuit board and component increase thereof may employ a height increase in an electronic device according to limited space).  Except, Refai-Ahmed does not explicitly disclose the electronic device is a housing having a height greater than a threshold height.  However, the sub board having the components in the electronic device with limited space constitutes a housing with an available threshold height, and thus it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Regarding Claim 12; Refai-Ahmed discloses the apparatus of claim 10, except, explicitly wherein a pitch and a trace space of the main circuit board are different from a pitch and a trace space of the sub circuit board.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the sub board pitch and trace space as different since it was known in the art that the interposer of the sub board may characterize a large number of smaller traces and fine pitch to be connected to larger connections and wider pitch of the main board to be adjusted according to the density of the components, conductive layers and/or signal transmission and bandwidth limitations.

Regarding Claim 13; Refai-Ahmed discloses the apparatus of claim 10, wherein the main circuit board and the sub circuit board are made of a same material (as set forth by para. 0025—whereas 20 and 60 may each comprise atleast one of a same insulating material, a known PCB material and/or epoxy).  
Regarding Claim 15; Refai-Ahmed discloses the apparatus in claim 10, wherein the plurality of sub components disposed on the bottom face of the sub circuit board is protruding from the bottom face of the main circuit board (as already set forth).  
Regarding Claim 16; Refai-Ahmed discloses the apparatus in claim 10, wherein a top surface of the plurality of sub components disposed on the bottom face of the sub circuit board is substantially coplanar to the bottom face of the main circuit board (as already set forth).

Claims 11, is/are rejected under 35 U.S.C. 103 as being unpatentable over (Refai-Ahmed 2012/0075807) as applied to claim 10 above, in view of (Delacruz 2019/0385978).
Regarding Claim 11; Refai-Ahmed discloses the apparatus of claim 10, wherein the main circuit board is a rigid circuit board (as constituted by construction set forth by para. 0025), except explicitly and the sub circuit board is a flexible circuit board.  However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify the interposer material which may denote a polymer matrix—Refai-Ahmed--para. 0023 as otherwise comprising a flexible interposer including polyimide—para. 0004—as set forth by Delacruz so as to achieve a desired young’s modulus and reduce stress on the main circuit board, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

Allowable Subject Matter
Claims 5-9, 14, 18-20, are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding Claim 5; apparatus in claim 1, further comprising: a plurality of main components disposed on the top face and the bottom face of the main circuit board; wherein the plurality of sub components disposed on the bottom face of the sub circuit board protrudes further outward from the bottom face of the main circuit board than a top surface of the plurality of main components disposed on the bottom face of the main circuit board.  Regarding Claim 6; the apparatus in claim 1, further comprising: 17/20a heat conducting layer in thermal contact with a top surface of the plurality of sub components disposed on the bottom face of the sub circuit board; wherein the heat conducting layer is protruding away from the bottom face of the main circuit board.  Regarding Claim 14; the apparatus in claim 10, further comprising: a plurality of main components disposed on the top face and the bottom face of the main circuit board; 18/20wherein the plurality of sub components disposed on the bottom face of the sub circuit board protrudes further away from the bottom face of the main circuit board than a top surface of the plurality of main components disposed on the bottom face of the main circuit board.  Regarding Claim 19; the apparatus in claim 10, further comprising: a heat conducting layer disposed on a top surface of the plurality of sub components disposed on the bottom face of the sub circuit board; wherein the heat conducting layer is protruding away from the bottom face of the main circuit board.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY SMITH whose telephone number is (571)272-9094. The examiner can normally be reached M-F 9-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on 571-272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/COURTNEY L SMITH/Primary Examiner, Art Unit 2835